                                          Case 3:18-cv-02542-JSC Document 211 Filed 02/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHERRY A. WILLIAM, et al.,                       Case No. 18-cv-02542-JSC
                                                       Plaintiffs,
                                   8
                                                                                          ORDER REFERRING CASE TO
                                                 v.                                       MAGISTRATE JUDGE DEMARCHI
                                   9
                                                                                          FOR SETTLEMENT
                                  10     MORRISON & FOERSTER LLP,
                                                                                          Re: Dkt. No. 207
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Local Rule 72-1, this matter is referred to Magistrate Judge Virginia K.

                                  14   DeMarchi for settlement.

                                  15          The parties will be advised of the date, time and place of the next appearance by notice

                                  16   from Magistrate Judge DeMarchi.

                                  17          IT IS SO ORDERED.

                                  18   Dated: February 3, 2021

                                  19                                                  ______________________________________
                                                                                      JACQUELINE SCOTT CORLEY
                                  20                                                  United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
